
	
		I
		111th CONGRESS
		2d Session
		H. R. 6246
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Pomeroy
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for loans to rural energy-producing
		  communities in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Energy Communities Development
			 Act of 2010.
		2.Rural Energy
			 Communities Loan Program
			(a)AuthorityThe Secretary of Agriculture may make loans
			 pursuant to section 306(a)(1) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1926), to eligible communities for essential community facilities
			 (as such term is defined in section 3570.53 of title 7, Code of Federal
			 Regulations or any successor regulation to such section), for any purpose
			 described in subsection (c).
			(b)Eligible
			 communitiesFor purposes of this section, an eligible
			 community—
				(1)is a city, town,
			 or incorporated area that has a population of less than 20,000 individuals;
			 and
				(2)has, during the
			 period from January 1999 through December 2009, experienced net job growth in
			 the energy sector of not less than 20 percent, as determined by the Bureau of
			 the Census or a State agency that collects information on such growth.
				(c)Use of loan
			 fundsAn eligible community may use funds provided from a loan
			 under this section for any of the following purposes:
				(1)Essential
			 community facilities, including—
					(A)the conservation,
			 development, use, and control of water;
					(B)the installation
			 or improvement of drainage or waste disposal facilities;
					(C)transportation
			 facilities; and
					(D)affordable housing
			 (as determined by the Secretary).
					(2)Land acquisition
			 for such facilities.
				(3)Municipal staff necessary to carry out
			 projects for such facilities.
				(4)Updates to
			 comprehensive plans or housing plans of the community.
				(d)ApplicationTo
			 be eligible to receive a loan under this section, an eligible community shall
			 submit to the Secretary an application at such time and in such manner as the
			 Secretary shall require that contains, in addition to any other information the
			 Secretary may require, the following information:
				(1)The identification
			 of projects for which loan funds will be used.
				(2)A
			 certification that loan funds will be used only for the purposes described in
			 subsection (c).
				(3)Documentation
			 demonstrating the legal capacity and financial ability of the community to
			 repay the loan. Such documentation shall include—
					(A)evidence that the
			 community has a dedicated source of revenue from any energy tax revenue it
			 receives from the State;
					(B)an estimate of any
			 energy tax revenue the community expects to receive during the 10-year period
			 beginning on the first day of the first fiscal year that begins after the date
			 funds from the loan are made available to the eligible community from the State
			 office, if any, that distributes energy tax revenue to energy-producing
			 communities; and
					(C)documentation of
			 any non-Federal supplemental funds to be made available for essential community
			 facilities to be funded with loan amounts received under this section.
					(e)Priority
			 treatmentIn approving applications for loans under this section,
			 the Secretary shall give priority to any applicant acting on behalf of an
			 eligible community, that—
				(1)has submitted to
			 the Secretary completed plans or studies that identify specific infrastructure
			 or capacity needs that will be addressed by projects funded with the loan
			 amounts received under this section; or
				(2)demonstrates that
			 projects funded with loan amounts received under this section will be carried
			 out with regional cooperation with adjacent jurisdictions.
				(f)Loan
			 terms
				(1)AmountThe
			 principal amount of any loan under this section may not exceed the lesser
			 of—
					(A)$20,000,000;
			 or
					(B)80 percent of the
			 energy tax revenue that the applicant expects to receive during the period
			 described in subsection (d)(2)(B).
					(2)Interest
			 RateInterest rates on loans
			 under this section shall be subject to the provisions of section 307(a)(4) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1927(a)(4))
			 applicable to loans under sections 306(a)(1) and 310B of such Act (7 U.S.C.
			 1926(a) and 1932).
				(3)Term to
			 maturityThe period for repayment of loans under this section
			 shall not be longer than 15 years.
				(g)ForgivenessIf
			 an applicant is unable to repay the full balance of the loan it receives under
			 this section because circumstances beyond the control of the applicant
			 prevented the applicant from collecting the amount of expected energy tax
			 revenue specified in the application submitted under subsection (c), the
			 Secretary may forgive an amount that equals not more than 50 percent of the
			 remaining balance of such loan.
			(h)ReportEach
			 year, until the loan an eligible community receives under this section is
			 repaid, such community shall submit to the Secretary of Agriculture a report.
			 Each report shall contain a description of the progress made on each project or
			 investment financed with funds received from a loan under this section.
			(i)AppropriationsFor
			 costs (as such term is defined under section 502 of the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661a)) of loans under this section, there are authorized
			 to be appropriated an aggregate of $75,000,000 for fiscal year 2011 and 2012.
			(j)Maximum amount
			 of commitmentsThe Secretary may not make loans under this
			 section or enter into commitments to make such loans, the total amount of
			 which, exceeds $400,000,000.
			(k)SunsetThe Secretary may not make or enter into a
			 commitment to make a loan under this section after September 30, 2012.
			3.Waiver of income
			 maximums for selected USDA rural development programs
			(a)Section 502
			 loansFor each of fiscal
			 years 2011 through 2016, with respect to an applicant for a direct loan or a
			 guaranteed loan under section 502 of the Housing Act of 1949 (42 U.S.C. 1472),
			 who resides in an eligible community described in section 2(b)—
				(1)the Secretary
			 shall waive any income limitations related to obtaining a loan under section
			 502 of such Act (42 U.S.C. 1472); and
				(2)the requirement
			 related to eligibility of borrowers under section 502(h)(3) of such Act (42
			 U.S.C. 1472(h)(3)) shall not apply.
				(b)Site loans;
			 multi-Family housing loansFor each of fiscal years 2011 through
			 2016, the following shall apply:
				(1)Section
			 524Any organization or tribe receiving a loan under section 524
			 of the Housing Act of 1949 (42 U.S.C. 1490d) shall waive any income limitations
			 related to the occupancy of any housing built on any building site that is
			 located in an eligible community described in section 2(b) of this Act and that
			 is financed by such loan.
				(2)Section
			 538Any organization, State
			 agency, subdivision thereof, Indian tribe, or private entity that receives a
			 loan under section 538 of such Act (42 U.S.C. 1490p–2) shall waive any income
			 limitations related to the occupancy of any housing that is located in an
			 eligible community described in section 2(b) of this Act and for which the
			 development costs were funded by such a loan.
				
